Citation Nr: 0930231	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for calculus of the left 
ureter.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of 
asbestos exposure, to include cancer of the larynx.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In that decision, the RO 
denied service connection for a low back disorder and for 
residuals of asbestos exposure, to include cancer of the 
larynx.  Also in that determination, the RO held that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for calculus of the left urethra 
had not been received.

In July 2004, the Veteran testified during a video conference 
hearing before the undersigned.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

This case was previously before the Board in December 2004 at 
which time it was remanded to the Appeals Management Center 
(AMC) for further development.

The issues of entitlement to service connection for a low 
back disorder and residuals of asbestos exposure, to include 
cancer of the larynx are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.




FINDINGS OF FACT

1.  A September 1955 rating decision denied service 
connection for calculus of the left ureter; the Veteran did 
not appeal that decision following appropriate notice, and 
that decision became final.

2.  Evidence received since the September 1955 rating 
decision was not of record at the time of the September 1955 
decision and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for calculus of the left ureter and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Chronic residuals of left ureter/urethra calculus had 
their onset in service.


CONCLUSIONS OF LAW

1.  The September 1955 rating decision that denied service 
connection for calculus of the left ureter is final.  
38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part 
II, Par. III, Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957; currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  The evidence received since the September 1955 
determination is new and material, and the claim for service 
connection for calculus of the left ureter, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Chronic residuals of left ureter/urethra calculi were 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's claim to reopen his service connection claim for 
calculus of the left ureter, the Board concludes that the 
VCAA does not preclude the Board from adjudicating this 
claim.  This is so because the Board is taking action 
favorable to the Veteran by reopening his service connection 
claim for calculus of the left ureter/urethra and granting 
service connection.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  New and Material Evidence

In a September 1955 decision, the RO denied service 
connection for calculus of the left urethra.  The Veteran did 
not appeal that decision and it became final.  See 38 U.S.C. 
§ 709 (1952); Veterans Regulation No. 2(a), Part II, Par. 
III, Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957; currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

An unappealed rating decision becomes final based on the 
evidence then of record. 38 U.S.C.A. § 7105(c).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" evidence 
means existing evidence that by itself or when considered 
with previous evidence of record relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2002, the Veteran sought to reopen his service 
connection claim for calculus of the left ureter.  Since the 
September 1955 rating decision is final, the Veteran's 
service connection claim for calculus of the left ureter, may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

When the Veteran's service connection claim was denied in 
September 1955, the pertinent evidence of record consists of 
the Veteran's service medical records, which shows the 
Veteran was treated for calculus of the left ureter in 
October 1944.  Evidence received since the September 1955 
decision includes VA treatment records, private medical 
evidence, the Veteran's contentions and an August 2006 VA 
genitourinary examination.  Significantly, in the August 2006 
VA genitourinary examination report the Veteran was diagnosed 
with residuals of calculus of the left urethra.  It was 
reported that his last stone with bloody urination was in 
1969.  This evidence is new and material in that it was not 
previously of record and when considered with evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  Accordingly, the Veteran's claim 
of entitlement to service connection for calculus of the left 
ureter is reopened.  

III.  Service Connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Here, the evidence reflects that the Veteran had an in-
service diagnosis of calculus of the ureter in October 1944.  
In October 1944 the Veteran was initially diagnosed with 
urethral colic upon his complaints of sharp pain on his left 
side and back.  Examination revealed he had a considerable 
obstruction in the ureter on the left and the diagnosis was 
calculus of the left ureter.  VA examiner in August 2006 
identified the Veteran's problem as calculus of the left 
urethra and diagnosed calculus of the left urethra.  While 
the examination of the urethra and bladder was normal, it was 
noted that the Veteran had a recurrence of urethral colic in 
1969.  The current normal status of the urethra and bladder 
may affect the evaluation to be given, but the recurrence of 
ureteral/uretheral calculus in 1969 suggests the disability 
is chronic.  Resolving all doubt, in the Veteran's favor, 
residuals of left ureter/urethra calculi are related to 
active service.  See 38 C.F.R. § 3.102 (2008).  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for calculus of the left ureter; 
the application is reopened and service connection is 
granted.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of asbestos exposure to include cancer of the 
larynx.  He contends that while in service, he was exposed to 
asbestos while working around pipes wrapped with composite 
asbestos.  The Veteran's service records reveal he served for 
the U.S. Navy during World War II aboard various ships and 
assigned to the Construction Battalion Maintenance Unit.  His 
military occupational specialty was Machinist's Mate.  
Because of the nature of the insulation aboard these ships, 
his assignment and his military occupational specialty, the 
Board concedes exposure to asbestos while in service.

Review of the claims folder reveals that the Veteran's main 
occupation prior to entering service was taxi driver.  After 
he separated from service, he worked as a truck driver; he 
also worked on a ranch, and as a furniture finisher for 
twenty-three years.  The record also indicates that the 
Veteran is a preacher.  There is no record that the Veteran 
was exposed to asbestos prior to or after service.

The Veteran's service medical records are void of any 
complaints, treatment or diagnoses of any disorders 
associated with the respiratory system, bronchi, lungs, 
pleura or gastrointestinal system during service.  His 
discharge examination report shows normal bronchi, lungs, 
pleura and respiratory system.  A post-service x-ray 
examination of the chest in February 1987 shows no evidence 
of active pulmonary disease.  In November 1991 the Veteran 
was diagnosed with bronchitis.  On examination his pharynx 
was mildly inflamed, neck was supple without adenopathy and 
his lungs were clear.  X-ray showed no infiltrate.  X-ray 
examination of the chest in December 1993 revealed evidence 
of obstructive pulmonary disease.  A diagnosis of sinusitis 
in February 1995 revealed, on examination, that the Veteran's 
lungs were clear to auscultation in all fields anteriorly and 
posteriorly.  In May 1996, February 1997 and April 2001 the 
Veteran was diagnosed with bronchitis and his lungs had 
scattered rhonchi.    Chest x-rays in April 1999 show 
pulmonary vessels had a normal appearance.  A CT [computed 
tomography] scan was performed in May 1999, which showed no 
hilar mass or adenopathy, no pulmonary nodules and no 
effusion.  The impression was intrathoracic goiter and mild 
nonspecific lymph node enlargement in the mediastinum.  The 
Veteran received treatment at a private medical facility 
intermittently from October 1999 to March 2001 primarily for 
diabetes; however on objective examination these reports 
reveal the Veteran's lungs were clear.  Thus, these post-
service records reveal no indication of any diagnosis of 
asbestosis or any evidence of asbestos exposure related 
diseases.

In a written statement from the Veteran's wife she noted that 
the Veteran had developed throat cancer.  She further noted 
that he spent time on boats that had asbestos and he was told 
that the type of cancer he had was caused by asbestos 
exposure.  At a VA mental health consult in May 2003 the 
Veteran reported that he had vocal cord cancer two years 
prior.  The records show that in November 2001 the Veteran 
had a malignant tumor removed from his right vocal cord.  In 
December 2001 the Veteran underwent an excisional biopsy 
which revealed a well differentiated squamous carcinoma 
favoring verrucous carcinoma on his left vocal cord.  The 
physician noted that he would reexamine the Veteran's larynx 
in a month and if he observed a recurrent tumor, he would 
advise radiation.  

VA has issued a circular on asbestos-related diseases, 
entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), which provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Id.  The Board notes that the DVB 
circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 
(M21-1). Subsequently, VA has reorganized and revised this 
manual into its current electronic form M21-1MR.  While the 
form has been revised, the information contained therein has 
remained the same. 

The most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of the pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  M21-1MR, Part VI, Subpart ii, 
Chapter 2(C)(9)(b).  The latent period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1MR, Part IV.ii.2.C.9.d.  

There has been no VA examination proffered to determine the 
likely etiology of his cancer of the vocal cords.  

The Veteran has indicated that he currently has a low back 
disorder as a result of a spinal tap injury he sustained in 
service when he had a left ureterostomy to remove a kidney 
stone.  He stated that during his tour of duty he had kidney 
surgery and had complications from his spinal block in that 
the needle was broken off in his back and caused nerve 
damage.  Service medical records show treatment for low back 
pain associated with his ureteral calculus.  There were no 
findings of an underlying back disability.  His February 1946 
discharge examination indicated he had a normal spine.

He claimed that he had back disability due to service in an 
application for VA benefits in 1955.  X-ray findings in 
February 1987 confirm that the Veteran has a current low back 
disorder.  Those findings revealed osteoporosis and 
spondylosis, degenerative osteoarthritis in the lower lumbar 
spine, degenerative disc disease at L3-L4.  However, there 
has been no VA examination to determine if current low back 
disability is related to active duty.  

Accordingly, the claim is Remanded for the following:


1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his vocal cord cancer.  All 
necessary testing should be accomplished.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  

After clarifying the diagnosis, the 
examiner should render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the vocal cord cancer is related to 
the Veteran's asbestos exposure in 
service, which has been conceded in light 
of his duties and military occupational 
specialty during active duty.  

The examiner must provide a comprehensive 
report including rationale for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any low back disability.  All 
necessary testing should be accomplished.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  

After clarifying the diagnosis, the 
examiner should render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current low back disability is 
related to the Veteran's active duty, 
including his inservice complaints of low 
back pain (then related to left ureteral 
calculus).  

The examiner must provide a comprehensive 
report including rationale for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for a low back disorder and 
residuals of asbestos exposure, to include 
cancer of the larynx..  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


